Case 0:19-cr-60152-RNS Document 5 Entered on FLSD Docket 07/11/2019 Page 1 of 1



                          United States District Court
                                    for the
                          Southern District of Florida

  United States of America,           )
  Plaintiff                           )
                                      )
  v.                                  )
                                        Criminal Case No. 19-60152-CR-Scola
                                      )
  Brian Nelson Booker,                )
  Defendant.                          )


              Sealed Order Transferring Case to Fugitive Status

       This matter is before the Court sua sponte. On June 6, 2019, a sealed
 indictment was filed and this cause was randomly assigned to the undersigned.
 On the same date a warrant for arrest was issued for the defendant. Since the
 defendant has not made an initial appearance, he is transferred to fugitive
 status.
       Done and Ordered at Miami, Florida, on July 10, 2019.



                                           ____________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge



 cc: Sean Beaty, DOJ
